Citation Nr: 1206506	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-47 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to an increased disability rating greater than 10 percent for hypertensive vascular disease.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder (originally claimed as Osgood- Schlatter's disease).   


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to February 1994.     

The increased rating issues come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The new and material evidence issue comes to the Board on appeal from an August 2010 rating decision issued by the RO in Huntington, West Virginia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In November 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

Additional VA medical evidence was received after the November 2011 Travel Board hearing.  This evidence has not yet been considered by the Agency of Original Jurisdiction (AOJ).  However, because this evidence was submitted with a waiver of AOJ consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the new and material evidence issue on appeal to the Huntington, West Virginia RO for the issuance of a Statement of the Case (SOC).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to September 17, 2010, for the lumbar spine, even when considering pain and other functional loss, the Veteran's disability does not cause forward flexion of the thoracolumbar spine to 30 degrees or less or any ankylosis.  Although incapacitating episodes were noted for intervertebral disc syndrome (IVDS), they did not have a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, there is no probative evidence of a neurological disorder to the lower extremities due to the lumbar spine disability.      

2.  As of September 17, 2010, for the lumbar spine, when considering pain and other functional loss, the Veteran's disability causes forward flexion of the thoracolumbar spine to 30 degrees or less.  But neither unfavorable ankylosis of the entire thoracolumbar spine nor unfavorable ankylosis of the entire spine is shown.  Although there is functional loss, the level of functional loss present does not cause unfavorable ankylosis.  Although incapacitating episodes were noted for IVDS, they do not have a duration of at least six weeks during the past 12 months.  Finally, there is no probative evidence of a neurological disorder to the lower extremities due to the lumbar spine disability.      

3.  The Veteran's hypertension is characterized by a history of previous diastolic pressure predominantly 100 or more with the need for continuous medication; however, his hypertension is not currently evidenced by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Prior to September 17, 2010, the criteria are not met for a disability rating greater than 20 percent for lumbar spine DDD and DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (in effect as of September 26, 2003).  

2.  As of September 17, 2010, the criteria are met for an increased disability rating of 40 percent, but no greater, for lumbar spine DDD and DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (in effect as of September 26, 2003).  

3. The criteria are not met for a disability rating greater than 10 percent for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2008. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the September 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v.  Nicholson, 483 F.3d 1311 (2007).  

Moreover, the September 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The September 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his lumbar spine and hypertension disabilities.  

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the November 2008 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his hypertension and lumbar spine disabilities.  The last VA examination rating the severity of the Veteran's lumbar spine was in July 2010.  The last VA examination rating the severity of the Veteran's hypertension was in October 2008.  However, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  

As to the lumbar spine, the July 2010 VA examination is fairly current.  Also, the Board is granting a higher 40 percent rating to account for worsening of the lumbar spine disability, effective September 17, 2010, only a short time after the VA examination was performed.  Even though the July 2010 VA examination was incomplete, there is no medical or lay basis for a disability rating greater than the 40 percent already being granted, as VA treatment records dated through September 2011 and hearing testimony dated in November 2011 do not reveal additional worsening above 40 percent.  Therefore, a new VA examination to rate the severity of his lumbar spine disability is not warranted.

As to hypertension, although the October 2008 VA examination is not recent, latter VA treatment records dated from 2008 through 2011 measure blood pressure readings that are not indicative of a disability rating greater than 10 percent.  In addition, at the November 2011 hearing, the Veteran indicated that his blood pressure readings self-monitored at home were generally 140/83, which is not indicative of a higher rating.  Consequently a new VA examination to rate the severity of his hypertension is not warranted.

For his part, the Veteran has submitted personal statements, attorney argument, and hearing testimony.  The Veteran has not identified or authorized the release of any private medical evidence.  As there is no indication that additional relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The lumbar spine and hypertension issues on appeal arise from a claim for an increased rating received in August 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his lumbar spine and hypertension disabilities have been more severe than at others, and rate them accordingly. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Governing Laws and Regulations for Lumbar Spine Ratings

Significantly, the criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's increased rating claim was received in August 2008, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.    

The Veteran's lumbar spine disability can be evaluated under multiple diagnostic codes.  His lumbar spine disability is currently evaluated as 20 percent disabling under Diagnostic Code 5237, lumbosacral strain, since that was the original service-connected injury.  38 C.F.R. § 4.71a.  Subsequently, DJD and DDD have been associated with the Veteran's service-connected injury.  See VA X-rays dated in October 2008 and July 2010.  Thus, IVDS has been associated with the service-connected disability.  Under the current September 2003 amendments, Diagnostic Code 5243 for IVDS ultimately provides the most favorable potential rating for the Veteran.  

Specifically, the September 2003 amendments stipulate that the Veteran's IVDS (preoperatively or postoperatively) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

Also, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer him a rating greater than the 20 percent he already has. 

In this decision, the Board is granting a higher 40 percent disability rating for the lumbar spine, effective September 17, 2010.  The Board will continue to deny a disability rating greater than 20 percent for the lumbar spine prior to September 17, 2010.

Under the current September 2003 amendments, the General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

Under the current September 2003 amendments, according to the Formula for Rating IVDS Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

Analysis - Lumbar Spine Prior to September 17, 2010

Upon review of the evidence, a higher rating beyond 20 percent is not warranted prior to September 17, 2010 for the lumbar spine under the current amendments to the rating criteria.  38 C.F.R. § 4.7.  

A September 2007 VA treatment record documents low back pain.  Pain medication was prescribed.  A December 2007 VA treatment record noted no arthritic pain complaints.  VA treatment records dated in 2008 did not specifically discuss low back pain, although chronic pain was generally noted.  A September 2009 VA nursing note revealed low back pain rated 6/10 on the pain scale.  A March 2010 VA physical therapy treatment plan note assessed upper and lower back pain.  His pain was described as "sharp" and its duration was four weeks.  Its intensity was 7/10.  The Veteran requested relief for his pain.  Tenderness and a slumped posture were observed.  He was issued a TENS unit.  The assessment was a back strain, thoracic derangement of the mid back, and mechanical low back pain.  Eight to twelve visits for physical therapy were suggested.  A September 2010 VA treatment record reflected the Veteran's complaint of chronic low back pain.  Pain medication was prescribed as well as the continued use of a TENS unit.  

At the October 2008 VA examination, the Veteran reported that on some days his back pain prevented him from getting out of bed, as well as prevented him from standing up straight.  The course of the pain is intermittent with remissions.  He takes Robaxin, tramadol, and Flexall to treat the pain symptoms.  He reported a good response to treatment.  There was no history of surgery or hospitalization for his lumbar spine.  He stated he has experienced falls.  He reported a "deep throbbing back pain" on a daily basis.  The severity was described as "moderate."  He reported flare-ups, at which time "he can barely do anything at all."  He uses a back brace.  An examination of the back muscles revealed no spasm, no atrophy, no guarding, no tenderness, and no weakness.  His posture and gait were normal.  No lordosis or flattening was found.  No ankylosis was found.  Mild DDD and mild DJD of the thoracolumbar spine were diagnosed.  The effects on occupation were noted to be decreased mobility, problems lifting and carrying, weakness, fatigue, and pain.  Mild to moderate effects on daily activities were also noted.  

At the July 2010 VA examination, the VA examiner indicated he reviewed computerized VA records, but did not have access to the claims folder.  The Veteran reported "constant" low back pain to the VA examiner that varies in intensity.  He does a physical therapy program every other day for 10 minutes.  Its course since onset was listed as "stable."  He uses a TENS unit and takes pain medication.  He also uses ice three times a week.  His response to treatment was considered "fair."  There was no history of hospitalization, but the severity of his flare-ups was listed as "severe."  During flare-ups, he sits and lies down with as little movement as possible.  There were no falls or unsteadiness.  He reported fatigue, stiffness, weakness, spasm, daily pain, with no radiation.  He is still able to walk 1-3 miles.  He uses no devices to help him walk.  He had a stooped posture, but was noted to be "morbidly obese."  The Veteran walks slowly, but his gait was "normal" and without a limp.  There was no lordosis, flattening, or kyphosis.  No ankylosis was found.  Muscle spasms, guarding, pain with motion, and tenderness were objectively observed.  It was noted the Veteran declined to undergo range of motion testing because his back was hurting too badly.  Mild DDD and mild DJD and lumbosacral strain of the thoracolumbar spine were diagnosed.  The effects on occupation were noted to be decreased mobility and pain.  He missed nine days of work in the past year.  Mild to moderate effects on daily activities were also noted, including difficulty climbing stairs, carrying more than 20-25 pounds, and mowing more than 1/4 of his lawn.    

Prior to September 17, 2010, with regard to orthopedic manifestations of the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine, the evidence of record does not demonstrate entitlement to a rating in excess of 20 percent in that neither ankylosis nor forward flexion of the thoracolumbar spine to 30 degrees or less has been demonstrated.  Specifically, the October 2008 VA spine examiner documented 100 degrees flexion with consideration of pain, 30 degrees extension, 40 and 35 degrees of lateral flexion bilaterally, and 50 degrees rotation bilaterally.  Repetitive motion and pain were considered.  The July 2010 VA spine examiner noted that the Veteran declined to undergo range of motion testing due to pain.  See page 33 of VA examination.  At the hearing, the Veteran contested this version of events, stating that he wanted to cooperate but it was the VA examiner who refused to perform the range of motion testing.  See November 2011 hearing testimony at pages 2-4.  In any event, the outcome is that range of motion testing was not conducted by the July 2010 VA examiner, such that the examination was incomplete.  However, a March 2010 VA physical therapy note recorded 50 percent loss of flexion (which would come to 45 degrees of flexion).  None of these readings reveal forward flexion of the thoracolumbar spine to 30 degrees or less, even with consideration of all his symptomatology as discussed above.

With regard to orthopedic manifestations, there also was no probative evidence of any form of ankylosis.  Under VA regulations, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Favorable ankylosis is defined as fixation of a spinal segment in neutral position (zero degrees).  See 38 C.F.R. § 4.71a, Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  

In particular, the October 2008 VA examiner specifically remarked that there was no "thoracolumbar spine ankylosis."  The July 2010 VA examiner stated there was no "cervical spine ankylosis" or "thoracolumbar spine ankylosis."  The July 2010 VA examiner indicated that the Veteran would not perform range of motion testing due to pain.  However, at the hearing, the Veteran indicated he was "willing" to do the examination and range of motion testing, but it was the VA examiner who was in a "hurry" and refused to perform the range of motion testing.  See November 2011 hearing testimony at pages 2-4.  In any event, the VA examiner specifically indicated there was no ankylosis.  Moreover, neither VA treatment records nor VA examiners nor the Veteran himself have described many of the symptoms of unfavorable ankylosis - fixation in flexion or extension of the entire cervical or thoracolumbar spine resulting in difficulty walking due to a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In fact, VA treatment records dated in September 2007 and September 2009 reflected no dysphagia. The Veteran has reported chronic abdominal pain (see VA treatment records dated in May 2009 and September 2009); however, this problem was never medically associated with a diagnosis of unfavorable ankylosis.  Nor has any medical or lay evidence assessed favorable ankylosis or the "fixation of a spinal segment in neutral position."  

In summary, prior to September 17, 2010, a rating beyond 20 percent is not warranted for orthopedic manifestations under the September 2003 amendments.

Prior to September 17, 2010, with regard to functional loss, the Board acknowledges that credible medical and lay evidence of record documents that his lumbar spine disability causes pain, tenderness, stiffness, weakness, muscle spasm, fatigue, flare-ups, difficulty with daily activities, difficulty sitting and standing and bending, difficulty lifting and carrying, difficulty working at times, among other factors of functional loss.  His back pain has become more constant with time.  He has been treated with a TENS unit, ice, physical and aquatic therapy, and pain medications.  But overall, his factors of functional loss simply do not cause limitation of flexion to 30 degrees or less or anything approximating ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

Prior to September 17, 2010, with regard to incapacitating episodes for IVDS, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is required for a higher 40 percent rating.  38 C.F.R. § 4.7.  In this regard, the October 2008 VA spine examiner documented that there were some days the Veteran was not able to get out of bed.  The July 2010 VA examiner noted three instances of incapacitating episodes in September 2009, March 2010, and November 2010.  This VA examiner stated that the Veteran missed nine days of work in the past year.  At the November 2011 hearing, the Veteran reported that due to back pain he was not able to leave his home to go to work approximately two weeks a year.  Regardless, there is no probative evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is required for a higher 40 percent rating.  

Prior to September 17, 2010, with regard to neurological manifestation of his lumbar spine, the medical and lay evidence of record does not demonstrate neuropathy or radiculopathy of the lower extremities associated with his service-connected low back disorder.  The neurological testing of the October 2008 and July 2010 VA examinations was normal.  The October 2008 VA examiner observed no lower extremity atrophy or weakness.  Numbness and paresthesias were only reported in the upper extremities.  In the lower extremities, strength was 5/5, and vibration, muscle tone, sensation, touch, positional sense, and reflexes were all normal.  The July 2010 VA examiner noted no numbness and no paresthesias.  Lower extremity reflexes were hypoactive, but no atrophy, and normal vibration, normal touch, normal pinprick, and normal positional sense were observed.  Muscle tone and strength in the lower extremities was normal.  VA treatment records dated from 2007 to 2011 are negative for any neurological symptomatology.  A March 2010 VA physical therapy note specifically was negative for signs of lumbar radiculopathy.  The Veteran has never reported any neurological symptomatology.  The Board therefore will not assign a separate rating as there is no probative evidence of a neurological disability due to his lumbar spine.    

In summary, prior to September 17, 2010, the Board concludes the preponderance of the evidence is against a disability rating greater than 20 percent for the Veteran's lumbar spine disability under the current regulations.  38 C.F.R. § 4.3.  


Analysis - Lumbar Spine As of September 17, 2010

Upon review of the evidence, as of September 17, 2010, the evidence of record is supportive of a higher 40 percent rating for the Veteran's lumbar spine disorder under the current amendments to the rating criteria.  38 C.F.R. § 4.7.  This 40 percent rating is effective for his orthopedic manifestations of his lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the evidence of record reveals forward flexion of the thoracolumbar spine to 30 degrees or less, when resolving doubt in the Veteran's favor.  Specifically, a September 17, 2010 VA physical therapy treatment plan note documented 80% loss of lumbar spine flexion with pain, which would come to approximately 18 degrees of flexion.  Moreover, VA treatment records dated in 2010 and 2011 reveal that the Veteran's lumbar spine pain is "severe," worsening, and constant.  Therefore, as of September 17, 2010, due to his increasing functional loss, the Veteran is entitled to a higher 40 percent rating for his lumbar spine disability for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

Specifically, a September 17, 2010 VA physical therapy treatment plan note documented 80% loss of lumbar spine flexion with pain, increased pain with lifting, standing, and walking, pain described as 6/10, and the use of a TENS unit.  The Veteran was guarded with decreased trunk rotation.  He was tender to palpation.  He was unable to tolerate land based physical therapy, such that aquatic therapy was recommended.  His rehabilitation potential was "fair."  He was approved for eight visits of aquatic therapy.  An October 2010 VA primary care note documented "severe" low back pain of five days duration.  The Veteran visited the emergency room but was referred elsewhere.  He requested a sick note for work for several days in October.  His pain medication was changed.  A November 2010 VA treatment record noted chronic back pain on a scale of 7/10.  Tenderness in the low back was assessed.  The Veteran stated that the frequency of pain was "intermittent."  He continued to report low back pain in an April 2011 VA treatment record.  Tenderness in the low back was again assessed.  

At the November 2011 hearing, the Veteran reported that his back was "extremely painful."  He has to take his time standing up straight.  His normal daily pain level is 6/10.  At times his pain is 10/10.  Cooking food and mowing the lawn are difficult to do because of his low back pain.  His low back pain is treated with a TENS unit and medication.  Climbing the stairs in his home can be "dangerous."  His medication causes fatigue.  

However, as of September 17, 2010, the Board finds no basis to award a disability rating greater than 40 percent for the Veteran's lumbar spine disability under the September 2003 amendments to the rating criteria.  38 C.F.R. § 4.7.  That is, as to orthopedic manifestations of the Veteran's low back disability, there is no evidence of record showing unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation.  In fact, there is no mention of ankylosis at all in the evidence of record.  Range of motion findings in the September 2010 VA physical therapy note, although quite limited in documenting 75 to 80 percent loss of range of motion, do not reveal a diagnosis of unfavorable ankylosis.  

Under VA regulations, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Favorable ankylosis is defined as fixation of a spinal segment in neutral position (zero degrees).  See 38 C.F.R. § 4.71a, Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  As of September 17, 2010, neither VA treatment records nor VA examiners nor the Veteran himself have described the above symptoms of unfavorable ankylosis.  Nor has any medical or lay evidence assessed favorable ankylosis or the "fixation of a spinal segment in neutral position."  Decreased motion and impaired posture were noted, but not unfavorable ankylosis.  Absent sufficient evidence of unfavorable ankylosis, as of September 17, 2010, a rating beyond 40 percent is not warranted for orthopedic manifestations under the September 2003 amendments.

As of September 17, 2010, with regard to functional loss, the Board has reviewed the medical and lay evidence of record.  As discussed in detail above, these records demonstrate evidence of considerable functional loss due to his lumbar spine disability.  Regardless, although significant, any functional loss present is adequately represented in the 40 percent rating assigned.  His factors of functional loss simply do not cause unfavorable ankylosis, such that a higher rating is not warranted for functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-207.

As of September 17, 2010, with regard to incapacitating episodes for his IVDS, there is no medical evidence or lay allegation of a duration of at least six weeks during the past 12 months.  

As of September 17, 2010, with regard to neurological manifestations of his low back disability, there is no probative medical evidence or lay allegation of neuropathy or radiculopathy of the lower extremities associated with his service-connected low back disorder.  A September 17, 2010 VA physical therapy treatment plan note documented sensation intact and symmetrical to light touch in the lower extremities.  His strength testing in the lower extremities was also 5/5.  

With regard to lay evidence, as noted above, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected lumbar spine disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In the present case, the Veteran has reported that his lumbar spine disability has caused missed time from work; constant pain, use of a TENS unit; difficulty walking, sitting, bending, and standing for prolonged periods, and the need for physical therapy.  The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is both competent and credible.  That notwithstanding, this evidence does not provide a basis for a disability rating greater than the 20 and 40 percents ratings assigned under the applicable rating criteria for his lumbar spine at any stage of the appeal.  

In summary, as of September 17, 2010, the Board finds that the evidence supports a higher 40 percent disability rating, but no greater, for the Veteran's lumbar spine disability under the current regulations.  38 C.F.R. § 4.3.  

Governing Laws and Regulations for Hypertension Rating

The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease.  See 38 C.F.R. § 4.104.  This 10 rating is effective from February 4, 1994, the date of receipt of his original service connection claim.  The Veteran and his attorney have argued his hypertension should be rated higher.    

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.  

There are three Notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  

Analysis - Higher Rating for Hypertension

The evidence of record does not reflect a disability rating greater than 10 percent rating for hypertension.  38 C.F.R. § 4.7.  Specifically, the Veteran has a past history of previous diastolic pressure predominantly 100 or more and he requires continuous medication to keep his blood pressure down.  However, there is neither medical evidence nor even a lay assertion of blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  VA treatment records document hypertension with blood pressure readings of 137/92 (see September 2007 VA treatment record), 136/88 (see December 2007 VA treatment record), 168/91 (see April 2008 VA treatment record), 136/89 (see July 2008 VA treatment record), 138/89 (see December 2008 VA treatment record), 136/90 and 147/80 (see May 2009 VA treatment records), 145/82 (see September 2009 VA treatment record), 124/80 (see March 2010 VA treatment record), 138/85 (see September 2010 VA treatment record), 156/79 (see October 2010 VA treatment record), 138/88 (see November 2010 VA treatment record), and 144/82 (see April 2011 VA treatment record).  At the hearing, the Veteran also credibly reported that when he self-monitored his blood pressure at home, it generally was 140/83.  See hearing testimony at page 12.  Not one of these readings is suggestive of a higher rating. 

Accordingly, the Board concludes the preponderance of the evidence is against a disability rating greater than 10 percent for hypertension.  38 C.F.R. § 4.3.

Francisco Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that a "staged" rating is appropriate for the lumbar spine.  Here, the Board finds that the 40 percent rating granted in this case for the lumbar spine is only effective from September 17, 2010, the date a VA physical therapy report documents this particular level of severity.  Otherwise, prior to September 17, 2010, he is only entitled to a 20 percent rating.  There is no basis to "stage" his lumbar spine ratings any further.  As to his hypertension, there is no basis to "stage" this rating at all. 

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the rating criteria reasonably describe the claimant's disability level and symptomatology for both his lumbar spine and hypertension, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence fails to show anything unique or unusual about the Veteran's lumbar spine and hypertension disabilities that would render the schedular criteria inadequate. 

In any event, the Board finds no evidence that the Veteran's lumbar spine and hypertension disabilities "markedly" interfere with his ability to work, meaning above and beyond that contemplated by his schedular rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran works at an office job.  At the July 2010 VA examination, he reported missing nine days a year due to his lumbar spine pain.  At the November 2011 hearing, he reported missing two weeks per year due to his lumbar spine.  Upon flare-ups of his lumbar spine, VA treatment records dated in October 2010 reveal that he received sick notes for his job from VA medical personnel.  However, his 40 percent, 20 percent, and 10 percent ratings are adequate to compensate for his minimal loss of working time as the result of his lumbar spine and hypertension.  In short, overall the evidence of record fails to demonstrate "marked" interference with employment from the lumbar spine and hypertension disabilities.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected lumbar spine and hypertension disabilities, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  The vast majority of his post-service evaluation and treatment for his lumbar spine and hypertension disabilities has been on an outpatient basis.  There is only one instance when he visited the emergency room for severe lumbar spine pain in October 2010. 


ORDER

Prior to September 17, 2010, a disability rating greater than 20 percent for lumbar spine DDD and DJD is denied.

As of September 17, 2010, an increased 40 percent disability rating for lumbar spine DDD and DJD is granted.  

A disability rating greater than 10 percent for hypertensive vascular disease is denied. 


REMAND

In this case, the RO issued a rating decision dated in August 2010 denying the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder.  The Veteran's attorney then submitted a December 2010 letter expressing dissatisfaction with the denial of this claim.  To date, however, the RO has not issued a SOC in response to the Veteran's Notice of Disagreement (NOD). 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  An appellant must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination. 38 C.F.R. § 20.302(a).  

In the present case, the December 2010 letter constitutes a timely NOD as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, a SOC, and a VA Form 9 [Substantive Appeal], the Board is not required, and in fact, has no authority, to decide the claim). 

Accordingly, the new and material evidence issue is REMANDED to the RO for the following action:

The RO should provide the Veteran with a SOC addressing the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder (originally claimed as Osgood-Schlatter 's disease).  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal (VA Form 9) in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	


______________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


